DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection set forth.

2.	Applicant's arguments filed April 28 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the teachings of Snider (Of Record), the examiner respectfully disagrees with certain arguments presented by the applicant. For example, applicant states on Pg. 8 of the remarks that nothing in Snider teaches or suggests determining a day of the week, however the examiner respectfully disagrees as the teachings of Snider does include determining a day of the week in order for the user to perform a transaction at the Digital Kiosk System 712 of Fig. 7, (Snider, see Fig. 7 i.e., Digital Kiosk System 712 &  Fig.’s 12A-12C & Para’s [0120] i.e., days of the week determined, [0133] i.e., informational message is displayed to customers via Kiosk system 712 for making a transaction of type ABC & [0135] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times & [0136]).
see Para’s [0120] & [0136]). Therefore a user prediction will be determined and generated in Snider such as a prediction of the transaction that the user will make at the digital Kiosk system 712 and when the transaction will be performed when the user arrives at the kiosk 712 (see Fig. 7 & Fig.’s 12A-12C & Para’s [0131-0132] & [0135-0136]). Such user prediction determined and generated in the digital Kiosk System 712 of Fig. 7 in Snider, will also be based on location data (see Para’s [0093-0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems to detect and transmit device location data that may be used as descrtibed below to correlate devices with transactions, locations, and other devices, etc., [0124-0125] i.e., the back-end system 720 may identify that a particular user and/or a particular mobile device 711 was physically present at a location 710, & [0129-0130] i.e., back-end system 720 analyzes the user response data and location data…In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710) and user response data (see Fig. 7 i.e., user data 732 will be obtained for the user at location 710), (Snider, see Para [0094] i.e.., data retrieved from the data stores 731-733 (i.e., includes “user response data”) will be analyzed by the back-end system 720, [0124] i.e., When only a mobile device identifier (e.g., mobile number) is identified/detected in step 1001, the back-end system 720 may use a data store (e.g., user data store 732) to determine the user based on the mobile device identifier,  [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including the device identifier/addresses associated with the user (e.g., email address, IP addresses, mobile numbers, etc.), the user’s transaction history, and the users role and/or authorization level within the transaction system 200. Location data may be retrieved (e.g., from kiosk data store 731) including data identifying the particular hardware and software system/features operating at kiosk system 712 and/or the client computer 713 & [0129-0130] i.e., In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710). Therefore Snider does disclose generating a user prediction based on user response data, location data, and the day of the week in order for the user to perform a transaction at the Digital Kiosk System 712 of Fig. 7. 

In regards to the applicant’s argument regarding the claim feature in amended independent claim 1, of “analyzing, using machine learning, the user response data and location data to generate a user prediction”, and that the office action analogizes the recited “user prediction” to “customized content” in Snider, while the examiner agrees that the “user prediction” was analogized to “customized content”, the “user prediction” was also analogized to the language preferences in Para [0136] of Snider, which may be see Fig. 12A & Para [0133]). The “customized content” determined and transmitted to the kiosk system 712 for display to the user (Snider, see Para [0132]), will include the “user prediction” in order to perform a transaction.   

In regards to the applicants argument that nothing in Snider teaches or suggests that the customized content, includes “a customized authentication requirement and customized selectable options” as recited in claim 1, a new ground(s) of rejection has been set forth for the limitation of the “customized selectable options”, as recited in claim 1. In regards to the limitation of the user prediction including “a customized authentication requirement”, Snider does disclose the claim limitation (Snider, see Para’s [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including…the user’s authorization level (i.e., “customized authentication requirement”) & [0136] i.e., In this example, the user’s transaction type may be determined based on information received by the user staging the transaction or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transactions/patterns & [0135-0136]). The applicant further argues the customized content of Snider merely constitutes outputs generated in response to user feedback data aggregated with other data (i.e., Pg. 9 of remarks). While the customized content are outputs generated for the kiosk 712, the customized content includes a determined user Snider, see Fig. 7 & Para’s [0130-0132] i.e., the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710…In other cases, the back-end system 720 may determine a future time at which the customized content should be displayed, and may transmit the content with instructions for the kiosk system 712 to display the content at the determined future time). Therefore the instructions of the customized content refer to the generated user prediction determined by the back end system 720 of Fig. 7. The content will include use prediction information in order for the user to perform a transaction at the kiosk system 712 of Fig. 7 according to the displayed content (see Para’s [0130-0132]). 

In regards to the applicants argument regarding that nothing in Snider is directed to generating user predictions for a particular user based on machine learning analysis of the particular users, data, location data and a day of the week, the examiner respectfully disagrees. As previously explained and shown above, Snider does disclose generating a user prediction based on user response data, location data, and the day of the week. In regards to machine learning analysis, machine learning is known in the art of communications as data analysis for predicting outcomes or output values based on historical data as input data in order to make the prediction. Snider teaches this concept of generating the user prediction based on historical data patterns of the user performing the transaction with the kiosk system 712 (Snider, see Para’s [0035] i.e., For example, the data management server 102 may record and track each user’s system usage, including their client device 106, their transaction history, the data accessed and transferred by the user, and the user’s interactions with other client devices 106. This data may be stored and processed by the user data server 114, to support user tracking and analysis features, [0111] i.e., transaction histories, [0113] i.e., Thus, the digital kiosk systems 712 may collect and transmit data indicating that a specific user used the kiosk system 712 to stage a new transaction, provide feedback, review the user’s transaction history,…In some cases, kiosks 712 also may collect and transmit various self-monitoring and/or diagnostic data to the back-end system 720. Additionally, certain kiosk systems 712 may detect nearby mobile devices 711 and may collect and transmit to the back-end system 720 data identifying the mobile devices 711 and/or associated users, specific locations and movements of the mobile devices 711 with respect to the kiosk 712, and the times associated with the first detection and last detection of the device, device movements within the location, [0119] i.e., transaction history with the kiosk system 712, [0125], [0135-0136] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times, [0135] i.e., the determination of the customized content may be based only on current data or may be based on historic data & [0136] i.e., In this example, the user’s transaction type (i.e., “user prediction”) may be determined based on information received by the user staging the transaction (e.g., either via the kiosk system 712 or the user’s mobile device 711) or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transaction patterns). Therefore Snider does teach the concept of machine learning analysis since the system generating the user prediction based on an analysis of historical data patterns of the user performing the transaction with the kiosk system 712 according to location and data associated with the user.  For the reasons explained the prior art reference of Snider is maintained in the current rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. US (2017/0076306) in view of Laracey US (2012/0160912).

Regarding Claim 1, Snider discloses a computing platform (see Fig. 7 i.e., Back-End Transaction System 720), comprising: at least one processor (see Para’s [0087] i.e., processing engines & [0142]); a communication interface communicatively coupled to the at least one processor (see Fig. 7 i.e., communication interfaces 715-717 coupled to processor 720 & Para [0091]); and memory storing computer-readable instructions (see Para [0142] i.e., machine-executable instructions) that, when executed by the at see Para [0142] i.e., machine-executable instructions, which may be used to cause a machine, such as a general-purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods), cause the computing platform (see Fig. 7 i.e., Back-End Transaction System 720) to: continuously scan for signals emitted from one or more computing devices, (see Para’s [0023] i.e., data from multiple client devices are detected, [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby mobile devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220, [0090] i.e., mobile device 711 may be considered to be within the location 710 whenever it is within communication range of the client computer 713 and/or kiosk 712 via short-range communication network such as location-based WiFi network or Bluetooth network, etc. & [0113] i.e., detect nearby mobile devices 711 and may collect and transmit to the back-end system 720 data identifying the mobile devices 711 and/or associated users…and the times associated with the first detection and last detection of the device, [0117], [0120] i.e., In other examples, if user interactions with the kiosk system 712 (e.g., beacon detections, direct user interactions, etc.) consistently (i.e., “continuously”) begin earlier and end later & [0122] i.e., Additionally, direct user interactions with kiosk systems 712, detections of mobile devices 711 by beacons in the kiosk system 712, and/or interactions between two or more mobile devices 711, may be used by the back-end system 720 to determine customer traffic patterns at the location 710 at different times (i.e., “continuously”), [0124] i.e., detecting the presence of a nearby mobile device 711 by a mobile beacon 220, & [0129]).   

detect a signal emitted from a first computing device; (see Para [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby wireless devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220 (e.g., the user’s precise location within a retail store & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 at which times, [0119] i.e., beacon 220 of the kiosk system 712 detected that the same mobile device 711 was nearby, [0122] i.e., detections of mobile devices 711 by beacons in the kiosk systems & [0135]). 

determine, responsive to the detecting (see Para’s [0047], [0092], [0119], [0122], & [0135]), a location of the first computing device, (see Para’s [0047] i.e., identify the users location based on communication with the nearby wireless devices 106, & [0135] i.e., mobile beacon data collected by the kiosk system 712 may be transmitted to and used by the back-end system 720 to retrieve the corresponding customer details, [0136] i.e., In this example, as each customer arrives at the location 710 with the intention of performing a transaction, the back-end system 720 and/or by the kiosk system 712 detects the presence of the customer…In other examples, the location/positioning data collected by the user’s mobile device 711 may be used to determine when the customer has arrived at a location 710, & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 (i.e., “determine location”) at which times, [0117], & [0119]) and a day of a week (see Para’s [0120] i.e., different days of the week are determined for operation of location 710 & [0135] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times).  

identify, based on the detected signal (see Para [0047]), a user associated with the first computing device; (see Para’s [0113] & [0117] i.e., determine device identifiers…For example, the data detected by a mobile beacon 220 of a kiosk system 712 may include identities of the mobile devices 711 that were near the kiosk system 712 at particular times & [0124] i.e., In step 1001, the back-end system 720 may identify that a particular user and/or a particular mobile device 711 was physically present at a location 710…For instance, step 1001 may include detecting the presence of a nearby mobile device 711 by a mobile beacon 220 in a kiosk system 712, [0129], & [0135])

transmit, to one or more computing systems (see Fig. 4 i.e., Data Stores 411-415, Fig. 5 i.e., Data Store Servers 104 & Fig. 7 i.e., User Data 732), a request for user data associated with the identified user; (see Fig. 4 i.e., Data Stores 411-415 & Fig. 7 i.e., User Data 732 & Para’s [0058] i.e., In electronic data transfer systems 100 used to support location-based transaction systems with client terminals, kiosks, and mobile devices, separate data stores may be implemented in data stores server(s) 104 to store transaction data, user data, location data, device interaction data, etc., [0059-0062] i.e., A user profile data store 411 may include information relating to the end users within the electronic data transfer network 100. This information may include…user preferences, and information relating to any previous user interactions within the electronic transfer network 100 (e.g., requested data, provided data, system usage data/statistics, associated users, etc.)…An account data store 412 may generate and store account data for different users, [0065-0066] i.e., query various data stores and servers 104 to retrieve user information, [0094] i.e., data retrieved from the data stores 731-733, & [0114-0115] i.e., Thus, the data received in step 903 may correspond to the transaction data received from the client computers 713, for example, user identifiers, account identifiers, transaction identifiers, transaction types, and any other transaction details & [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200). 

receive, from the one or more computing systems, user response data, (see Para’s [0065-0066] i.e., query various data stores and servers 104 to retrieve user information (i.e., “user response data”), [0122] i.e., back-end system 720 to determine customer traffic patterns at the location 710, [0094] i.e., data retrieved from the data stores 731-733, [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 (i.e., “user response data”) including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200 & [0136]).

analyze (see Para [0114-0115] i.e., back-end system 720 analyzes location data and user response data & [0129-0130] i.e., In step 1104, the data received in steps 1101-1103 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), using machine learning (see Fig. 7 i.e., back-end transaction system 720 will use machine learning by using subsystems 721-726 of Fig. 7, 720, which are used for analyzing the data & Para’s [0087] & [0093-0097]), the user response data (see Para [0094] i.e.., data retrieved from the data stores 731-733 (i.e., includes “user response data”) will be analyzed by the back-end system 720, [0124] i.e., When only a mobile device identifier (e.g., mobile number) is identified/detected in step 1001, the back-end system 720 may use a data store (e.g., user data store 732) to determine the user based on the mobile device identifier,  [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including the device identifier/addresses associated with the user (e.g., email address, IP addresses, mobile numbers, etc.), the user’s transaction history, and the users role and/or authorization level within the transaction system 200. Location data may be retrieved (e.g., from kiosk data store 731) including data identifying the particular hardware and software system/features operating at kiosk system 712 and/or the client computer 713 & [0129-0130] i.e., In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), the location data (see Para’s [0093-0097], [0124], & [0129-0130] i.e., back-end system 720 analyzes the user response data and location data…In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710) see Para’s [0120] & [0135]) to generate a user prediction, (see Para’s [0035], [0065] i.e., For example, the data customization system 502 may query various data stores and servers 104 to retrieve user information, such as user preferences (i.e., “user prediction”) and characteristics (e.g., from a user profile data store 411), location/geographic information associated with users and/or client devices 106, user access restrictions to data resources (e.g., from an access credential data store 413), previous user activity within the network 100, and the like. Based on the retrieved information from data stores 104 and other data sources, the data customization system 502 may modify content resources for individual users and/or individual client devices 106, [0068], & [0135-0136] i.e., In this example, as in every other example in which customized content is provided to a particular kiosk system 712, the determination of the customized content (i.e., includes a “user prediction”) may be based only on current data (e.g., for real-time customized content) or may be based on historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times & [0122] i.e., determine customer traffic patterns at the location 710 at different times) including a customized authentication requirement (see Para’s [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including…the user’s authorization level (i.e., “customized authentication requirement”) & [0136] i.e., In this example, the user’s transaction type may be determined based on information received by the user staging the transaction or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transactions/patterns) and customized selectable options (see Fig. 12C & Para’s [0088] i.e., Thus, different types and configurations of client computers 713 may allow users to perform various different transactions (i.e., “customized selectable options”) within the system 700, such as initiating communication sessions or client computing sessions, performing secure data transfers, initiating eCommerce purchases or other financial transactions (i.e., “customized selectable options”), etc., [0101] i.e., bill payment transactions, [0111] i.e., For example, certain mobile applications may allow users to search for the specific physical locations 710 having a client computer 713 and/or kiosk system 712 that will enable users to perform transactions…In some embodiments, mobile applications also may allow users to stage new transactions via their mobile devices 711, [0113-0114] i.e., As discussed above, client computers 713 may be used to perform secure transactions and to provide other transaction/services to users, including but not limited to communication sessions, ecommerce or financial transactions (e.g., online purchases, money transfers, eBanking transactions, etc.) (i.e., may include “customized selectable options” for the transaction) and the like, [0129-0131], & [0135] i.e., Additionally, the different languages that are used to display the message may be based on the data received from the remote devices 711-713 in steps 1101-1103…Further, in some cases, language data may be determined based on transaction data received from the client computer 713 at the location..the determination of the customized content may be based only on current data or historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “customized selectable options”) of the customers that visit the location 710 at certain times).

generate, based on the user prediction (see Para’s [0035], [0065] , [0068], & [0135-0136] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times), a customized user experience output for the user; (see Fig. 11 i.e., step 1105 & Para’s [0065], [0068], [0087] i.e., Additionally, transaction system 700 and similar systems may be used to generate and transmit customized content (i.e., “customized user experience output”) to mobile computing devices 710, and/or to digital kiosk systems 712, [0128] i.e., determining customized content to a digital kiosk system 712 based on data received from client devices relating to a transaction system 700 and/or particular location 710, [0131-0132] i.e.,  In step 1105, the back-end system 720 may determine customized content (i.e., “customized user experience output”) for the digital kiosk system 712 at the particular location 710, [0133] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712 & [0135-0136] i.e., determination of the customized content may be based on historic data).

and display, to the user, the customized user experience output, (see Fig. 11 i.e., step 1106 & Para’s [0128] i.e., determining and transmitting customized content for a particular kiosk system 712 for display [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710. In some cases, the back-end system 720 may receive and analyze the data from the various data sources quickly, in which case the determined customized content may be transmitted in real-time to the kiosk system 712 for immediate display, [0133-0136] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712). 

While Snider discloses the user is able to make a transaction at the kiosk based on the generated user prediction (Snider, see Fig. 7 & Fig.’s 12A-12C & Para’s [0111] i.e., kiosk system 712 that will enable users to perform transactions, [0113] i.e., specific user used the kiosk system 712 to stage a new transaction, [0117] i.e., user stages a transaction using a kiosk system 712, [0119], & [0130-0136] i.e., In this example, the user’s transaction type may be determined based on the user’s history of transactions/patterns), Snider does not explicitly disclose customized selectable options for the user for the transaction. However the claim feature would be rendered obvious in view of Laracey US (2012/0160912). 

see Fig. 1 i.e., ATM 108 & Para’s [0012-0018] i.e., authenticated customer perform transaction at ATM, [0021] i.e., For example, the transaction management system 130, interacting with either the mobile device 102 or the ATM device 108 (or a combination thereof), may cause a display to be presented to the customer presenting the customer with transaction options (i.e., “customized selectable options”) available (such as, withdraw funds, make a balance inquiry, make a funds transfer, transfer funds to another account holder, etc.). The display may be displayed on either the ATM device 108 or the mobile device 102. The customer then follows the prompts and completes the desired transaction, [0043] i.e., transaction options presented to the customer . For example, the user interface (which may provide options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed, [0051] i.e., transaction options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed). 

(Laracey suggests the use of a mobile device when performing the transaction allows greater flexibility and control of the transaction, and users enjoy a number of advantages, including, for example, the ability to access a wide variety of accounts, and the ability to apply preferences and other transaction rules (see Para’s [0004] & [0015])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transaction performed by the user at the kiosk according to the user prediction as 

Regarding Claim 2, Snider discloses the computing platform of claim 1, wherein displaying the customized user experience output includes transmitting to a second computing device (see Fig. 7 i.e., Digital Kiosk System 712) at the location (see Fig. 7 i.e., Location 710) of the first computing device (see Fig. 7 i.e., Mobile Device 711), the generated customized user experience output (see Fig. 11 i.e., step 1106 & Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710) and displaying the customized user experience output on a display of the second computing device, (see Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710 & [0133]).

see Fig. 7 i.e., Digital Kiosk System 712 & Para’s [0005], [0089], & [0131-0133]).  
Regarding Claim 4, Snider discloses the computing platform of claim 1, wherein the first computing device is a mobile device of the user, (see Fig. 7 i.e., Mobile Device 711 & Para [0090]).  

Regarding Claim 5, Snider discloses the computing platform of claim 1, wherein detecting the location of the first computing device further includes: transmitting a request for location data to the first computing device; (see Para’s [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0110] i.e., In other cases, remote devices 711-713 may be configured to transmit data automatically based on the detection of certain conditions, interactions with other devices 711-713, and/or in response to a data request from the back-end 720, [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed  & Para [0136])

and receiving, from the first computing device (see Fig. 7 i.e., mobile device 711), location data capturing using one or more sensors of the first computing device,  (see Para’s [0092] i.e., For example, mobile devices 711 may have positioning systems 210 (e.g., GPS receivers) and thus may be configured to detect and transmit their current location data (e.g., geographic coordinates) to the back-end system 720, [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected (i.e., “capturing”) and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed & Para [0136]).

Regarding Claim 6, Snider discloses the computing platform of claim 1, wherein the user prediction further includes: a customized layout of information (see Fig.’s 12A-12D i.e., customized layout of information is displayed to the user & Para’s [0131-0132] i.e., customized content & [0130-0136] i.e., informational message). 

see Para’s [0131-0132]) includes at least one of: a customized user interface (see Fig.’s 12A-12D & Para’s [0092] i.e., the different devices 711-713 at the location 710 also may have different display/output capabilities, and may be configured to support different interfaces and different user functionalities, [0096] i.e., generate custom feedback user interfaces, [0126-0127], [0131-0132] i.e., Figs. 12A-12D, several examples of customized user interface content are shown on the display screens of digital kiosk system 712 & [0133-0136]), a video stream, and an animation.  

Regarding Claim 8, Snider discloses a method, comprising: by a computing platform (see Fig. 7 i.e., Back-End Transaction System 720) comprising at least one processor (see Para’s [0087] i.e., processing engines & [0142]), memory (see Para [0142]), and a communication interface processor (see Fig. 7 i.e., communication interfaces 715-717 coupled to processor 720 & Para [0091]): continuously scanning for signals emitted from one or more computing devices, (see Para’s [0023] i.e., data from multiple client devices are detected, [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby mobile devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220, [0090] i.e., mobile device 711 may be considered to be within the location 710 whenever it is within communication range of the client computer 713 and/or kiosk 712 via short-range communication network such as location-based WiFi network or Bluetooth network, etc. & [0113] i.e., detect nearby mobile devices 711 and may collect and transmit to the back-end system 720 data identifying the mobile devices 711 and/or associated users…and the times associated with the first detection and last detection of the device, [0117], [0120] i.e., In other examples, if user interactions with the kiosk system 712 (e.g., beacon detections, direct user interactions, etc.) consistently (i.e., “continuously”) begin earlier and end later & [0122] i.e., Additionally, direct user interactions with kiosk systems 712, detections of mobile devices 711 by beacons in the kiosk system 712, and/or interactions between two or more mobile devices 711, may be used by the back-end system 720 to determine customer traffic patterns at the location 710 at different times (i.e., “continuously”), [0124] i.e., detecting the presence of a nearby mobile device 711 by a mobile beacon 220, & [0129]).   

Detecting, by the at least one processor (see Fig. 7 & Para [0142]), a signal emitted from a first computing device; (see Para [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby wireless devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220 (e.g., the user’s precise location within a retail store & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 at which times, [0119] i.e., beacon 220 of the kiosk system 712 detected that the same mobile device 711 was nearby, [0122] i.e., detections of mobile devices 711 by beacons in the kiosk systems & [0135]). 

Determining, by the at least one processor (see Fig. 7 & Para [0142]) and responsive to the detecting (see Para’s [0047], [0092], [0119], [0122], & [0135]), a location of the first computing device, (see Para’s [0047] i.e., identify the users location based on communication with the nearby wireless devices 106, & [0135] i.e., mobile beacon data collected by the kiosk system 712 may be transmitted to and used by the back-end system 720 to retrieve the corresponding customer details, [0136] i.e., In this example, as each customer arrives at the location 710 with the intention of performing a transaction, the back-end system 720 and/or by the kiosk system 712 detects the presence of the customer…In other examples, the location/positioning data collected by the user’s mobile device 711 may be used to determine when the customer has arrived at a location 710, & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 (i.e., “determine location”) at which times, [0117], & [0119]) and a day of a week (see Para’s [0120] i.e., different days of the week are determined for operation of location 710 & [0135] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times).  

identifying, by the at least one processor (see Fig. 7 & Para [0142]) and based on the detected signal (see Para [0047]), a user associated with the first computing device; (see Para’s [0113] & [0117] i.e., determine device identifiers…For example, the data detected by a mobile beacon 220 of a kiosk system 712 may include identities of the mobile devices 711 that were near the kiosk system 712 at particular times & [0124] i.e., In step 1001, the back-end system 720 may identify that a particular user and/or a particular mobile device 711 was physically present at a location 710…For instance, step 1001 may include detecting the presence of a nearby mobile device 711 by a mobile beacon 220 in a kiosk system 712, [0129], & [0135])

transmitting, by the at least one processor (see Fig. 7 & Para [0142]) and to one or more computing systems (see Fig. 4 i.e., Data Stores 411-415, Fig. 5 i.e., Data Store Servers 104 & Fig. 7 i.e., User Data 732), a request for user data associated with the identified user, (see Fig. 4 i.e., Data Stores 411-415 & Fig. 7 i.e., User Data 732 & Para’s [0058] i.e., In electronic data transfer systems 100 used to support location-based transaction systems with client terminals, kiosks, and mobile devices, separate data stores may be implemented in data stores server(s) 104 to store transaction data, user data, location data, device interaction data, etc., [0059-0062] i.e., A user profile data store 411 may include information relating to the end users within the electronic data transfer network 100. This information may include…user preferences, and information relating to any previous user interactions within the electronic transfer network 100 (e.g., requested data, provided data, system usage data/statistics, associated users, etc.)…An account data store 412 may generate and store account data for different users, [0065-0066] i.e., query various data stores and servers 104 to retrieve user information, [0094] i.e., data retrieved from the data stores 731-733, & [0114-0115] i.e., Thus, the data received in step 903 may correspond to the transaction data received from the client computers 713, for example, user identifiers, account identifiers, transaction identifiers, transaction types, and any other transaction details & [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200). 

receiving, by the at least one processor (see Fig. 7 & Para [0142]) and from the one or more computing systems, user response data, (see Para’s [0065-0066] i.e., query various data stores and servers 104 to retrieve user information (i.e., “user response data”), [0122] i.e., back-end system 720 to determine customer traffic patterns at the location 710, [0094] i.e., data retrieved from the data stores 731-733, [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 (i.e., “user response data”) including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200 & [0136]).

analyzing (see Para [0114-0115] i.e., back-end system 720 analyzes location data and user response data & [0129-0130] i.e., In step 1104, the data received in steps 1101-1103 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), by the at least one processor (see Fig. 7 & Para [0142]) and using machine learning (see Fig. 7 i.e., back-end transaction system 720 will use machine learning by using subsystems 721-726 of Fig. 7, 720, which are used for analyzing the data & Para’s [0087] & [0093-0097]), the user response data (see Para [0094] i.e.., data retrieved from the data stores 731-733 (i.e., includes “user response data”) will be analyzed by the back-end system 720, [0124] i.e., When only a mobile device identifier (e.g., mobile number) is identified/detected in step 1001, the back-end system 720 may use a data store (e.g., user data store 732) to determine the user based on the mobile device identifier,  [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including the device identifier/addresses associated with the user (e.g., email address, IP addresses, mobile numbers, etc.), the user’s transaction history, and the users role and/or authorization level within the transaction system 200. Location data may be retrieved (e.g., from kiosk data store 731) including data identifying the particular hardware and software system/features operating at kiosk system 712 and/or the client computer 713 & [0129-0130] i.e., In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), the location data (see Para’s [0093-0097], [0124], & [0129-0130] i.e., back-end system 720 analyzes the user response data and location data…In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710) and the day of the week (see Para’s [0120] & [0135]) to generate a user prediction, (see Para’s [0035], [0065] i.e., For example, the data customization system 502 may query various data stores and servers 104 to retrieve user information, such as user preferences (i.e., “user prediction”) and characteristics (e.g., from a user profile data store 411), location/geographic information associated with users and/or client devices 106, user access restrictions to data resources (e.g., from an access credential data store 413), previous user activity within the network 100, and the like. Based on the retrieved information from data stores 104 and other data sources, the data customization system 502 may modify content resources for individual users and/or individual client devices 106, [0068], & [0135-0136] i.e., In this example, as in every other example in which customized content is provided to a particular kiosk system 712, the determination of the customized content (i.e., includes a “user prediction”) may be based only on current data (e.g., for real-time customized content) or may be based on historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times & [0122] i.e., determine customer traffic patterns at the location 710 at different times) including a customized authentication requirement (see Para’s [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including…the user’s authorization level (i.e., “customized authentication requirement”) & [0136] i.e., In this example, the user’s transaction type may be determined based on information received by the user staging the transaction or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transactions/patterns) and customized selectable options (see Fig. 12C & Para’s [0088] i.e., Thus, different types and configurations of client computers 713 may allow users to perform various different transactions (i.e., “customized selectable options”) within the system 700, such as initiating communication sessions or client computing sessions, performing secure data transfers, initiating eCommerce purchases or other financial transactions (i.e., “customized selectable options”), etc., [0101] i.e., bill payment transactions, [0111] i.e., For example, certain mobile applications may allow users to search for the specific physical locations 710 having a client computer 713 and/or kiosk system 712 that will enable users to perform transactions…In some embodiments, mobile applications also may allow users to stage new transactions via their mobile devices 711, [0113-0114] i.e., As discussed above, client computers 713 may be used to perform secure transactions and to provide other transaction/services to users, including but not limited to communication sessions, ecommerce or financial transactions (e.g., online purchases, money transfers, eBanking transactions, etc.) (i.e., may include “customized selectable options” for the transaction) and the like, [0129-0131], & [0135] i.e., Additionally, the different languages that are used to display the message may be based on the data received from the remote devices 711-713 in steps 1101-1103…Further, in some cases, language data may be determined based on transaction data received from the client computer 713 at the location..the determination of the customized content may be based only on current data or historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “customized selectable options”) of the customers that visit the location 710 at certain times).

generating, by the at least one processor (see Fig. 7 & Para [0142]) and based on the user prediction (see Para’s [0035], [0065] , [0068], & [0135-0136] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times), a customized user experience output for the user; (see Fig. 11 i.e., step 1105 & Para’s [0065], [0068], [0087] i.e., Additionally, transaction system 700 and similar systems may be used to generate and transmit customized content (i.e., “customized user experience output”) to mobile computing devices 710, and/or to digital kiosk systems 712, [0128] i.e., determining customized content to a digital kiosk system 712 based on data received from client devices relating to a transaction system 700 and/or particular location 710, [0131-0132] i.e.,  In step 1105, the back-end system 720 may determine customized content (i.e., “customized user experience output”) for the digital kiosk system 712 at the particular location 710, [0133] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712 & [0135-0136] i.e., determination of the customized content may be based on historic data).

and displaying, to the user, the customized user experience output, (see Fig. 11 i.e., step 1106 & Para’s [0128] i.e., determining and transmitting customized content for a particular kiosk system 712 for display [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710. In some cases, the back-end system 720 may receive and analyze the data from the various data sources quickly, in which case the determined customized content may be transmitted in real-time to the kiosk system 712 for immediate display, [0133-0136] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712). 
Snider, see Fig. 7 & Fig.’s 12A-12C & Para’s [0111] i.e., kiosk system 712 that will enable users to perform transactions, [0113] i.e., specific user used the kiosk system 712 to stage a new transaction, [0117] i.e., user stages a transaction using a kiosk system 712, [0119], & [0130-0136] i.e., In this example, the user’s transaction type may be determined based on the user’s history of transactions/patterns), Snider does not explicitly disclose customized selectable options for the user for the transaction. However the claim feature would be rendered obvious in view of Laracey US (2012/0160912). 

Laracey discloses generating customized selectable options for the user when performing a transaction at an ATM, (see Fig. 1 i.e., ATM 108 & Para’s [0012-0018] i.e., authenticated customer perform transaction at ATM, [0021] i.e., For example, the transaction management system 130, interacting with either the mobile device 102 or the ATM device 108 (or a combination thereof), may cause a display to be presented to the customer presenting the customer with transaction options (i.e., “customized selectable options”) available (such as, withdraw funds, make a balance inquiry, make a funds transfer, transfer funds to another account holder, etc.). The display may be displayed on either the ATM device 108 or the mobile device 102. The customer then follows the prompts and completes the desired transaction, [0043] i.e., transaction options presented to the customer . For example, the user interface (which may provide options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed, [0051] i.e., transaction options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed). 

(Laracey suggests the use of a mobile device when performing the transaction allows greater flexibility and control of the transaction, and users enjoy a number of advantages, including, for example, the ability to access a wide variety of accounts, and the ability to apply preferences and other transaction rules (see Para’s [0004] & [0015])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transaction performed by the user at the kiosk according to the user prediction as discloses in the teachings of Snider to include the customized selectable options generated for the user during a transaction as disclosed in the teachings of Laracey who discloses the customized selectable options are presented to an authenticated user when making a transaction at an ATM because the motivation lies in Laracey that the use of a mobile device when performing the transaction allows greater flexibility and control of the transaction, and users enjoy a number of advantages, including, for example, the ability to access a wide variety of accounts, and the ability to apply preferences and other transaction rules.   

Regarding Claim 9, Snider discloses the method of claim 8, wherein displaying the customized user experience output includes transmitting to a second computing device (see Fig. 7 i.e., Digital Kiosk System 712) at the location (see Fig. 7 i.e., Location 710) of the first computing device (see Fig. 7 i.e., Mobile Device 711), the generated see Fig. 11 i.e., step 1106 & Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710) and displaying the customized user experience output on a display of the second computing device, (see Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710 & [0133]).

Regarding Claim 10, Snider discloses the method of claim 9, wherein the second computing device is a self-service kiosk, (see Fig. 7 i.e., Digital Kiosk System 712 & Para’s [0005], [0089], & [0131-0133]).  

Regarding Claim 11, Snider discloses the method of claim 8, wherein the first computing device is a mobile device of the user, (see Fig. 7 i.e., Mobile Device 711 & Para [0090]).  

Regarding Claim 12, Snider discloses the method of claim 8, wherein detecting the location of the first computing device further includes: transmitting, by the at least one processor (see Fig. 7 & Para [0142]), a request for location data to the first computing device; (see Para’s [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0110] i.e., In other cases, remote devices 711-713 may be configured to transmit data automatically based on the detection of certain conditions, interactions with other devices 711-713, and/or in response to a data request from the back-end 720, [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed  & Para [0136])

and receiving, by the at least one processor (see Fig. 7 & Para [0142]) and from the first computing device, location data capturing using one or more sensors of the first computing device, (see Para’s [0092] i.e., For example, mobile devices 711 may have positioning systems 210 (e.g., GPS receivers) and thus may be configured to detect and transmit their current location data (e.g., geographic coordinates) to the back-end system 720, [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected (i.e., “capturing”) and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed & Para [0136]).

Regarding Claim 13, Snider discloses the method of claim 8, wherein the user prediction further includes: a customized layout of information (see Fig.’s 12A-12D i.e., customized layout of information is displayed to the user & Para’s [0131-0132] i.e., customized content & [0130-0136] i.e., informational message). 

Regarding Claim 14, Snider discloses the method of claim 8, wherein the customized user experience output (see Para’s [0131-0132]) includes at least one of: a customized user interface (see Fig.’s 12A-12D & Para’s [0092] i.e., the different devices 711-713 at the location 710 also may have different display/output capabilities, and may be configured to support different interfaces and different user functionalities, [0096] i.e., generate custom feedback user interfaces, [0126-0127], [0131-0132] i.e., Figs. 12A-12D, several examples of customized user interface content are shown on the display screens of digital kiosk system 712 & [0133-0136]), a video stream, and an animation.  

Regarding Claim 15, Snider discloses one or more non-transitory computer-readable media storing instructions (see Para [0142] i.e., machine-executable instructions, which may be used to cause a machine, such as a general-purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods) that, when executed by a computing platform (see Fig. 7 i.e., Back-End Transaction System 720), comprising at least one processor (see Para’s [0087] i.e., processing engines & [0142]), memory (see Para [0142]), and a communication interface (see Fig. 7 i.e., communication interfaces 715-717 coupled to processor 720 & Para [0091]), cause the computing platform (see Fig. 7 i.e., Back-End Transaction System 720) to: continuously scan for signals emitted from one or more computing devices, (see Para’s [0023] i.e., data from multiple client devices are detected, [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby mobile devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220, [0090] i.e., mobile device 711 may be considered to be within the location 710 whenever it is within communication range of the client computer 713 and/or kiosk 712 via short-range communication network such as location-based WiFi network or Bluetooth network, etc. & [0113] i.e., detect nearby mobile devices 711 and may collect and transmit to the back-end system 720 data identifying the mobile devices 711 and/or associated users…and the times associated with the first detection and last detection of the device, [0117], [0120] i.e., In other examples, if user interactions with the kiosk system 712 (e.g., beacon detections, direct user interactions, etc.) consistently (i.e., “continuously”) begin earlier and end later & [0122] i.e., Additionally, direct user interactions with kiosk systems 712, detections of mobile devices 711 by beacons in the kiosk system 712, and/or interactions between two or more mobile devices 711, may be used by the back-end system 720 to determine customer traffic patterns at the location 710 at different times (i.e., “continuously”), [0124] i.e., detecting the presence of a nearby mobile device 711 by a mobile beacon 220, & [0129]).   

detect a signal emitted from a first computing device; (see Para [0047] i.e., Mobile beacon 220 may be configured to communicate with various mobile computing devices 106 that are detected near the mobile beacon 220. Mobile beacon 220 may one or more short-range wireless technologies to detect and communicate with nearby wireless devices 106, for example, RFID and/or Bluetooth low-energy (BLE) wireless technology…In some cases, authentication and user permission for the communication link may be obtained via the particular mobile application on the user’s device, after which the mobile beacon 220 and the nearby device may communicate to identify the user’s location with respect to the mobile beacon 220 (e.g., the user’s precise location within a retail store & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 at which times, [0119] i.e., beacon 220 of the kiosk system 712 detected that the same mobile device 711 was nearby, [0122] i.e., detections of mobile devices 711 by beacons in the kiosk systems & [0135]). 

determine, responsive to the detecting (see Para’s [0047], [0092], [0119], [0122], & [0135]), a location of the first computing device, (see Para’s [0047] i.e., identify the users location based on communication with the nearby wireless devices 106, & [0135] i.e., mobile beacon data collected by the kiosk system 712 may be transmitted to and used by the back-end system 720 to retrieve the corresponding customer details, [0136] i.e., In this example, as each customer arrives at the location 710 with the intention of performing a transaction, the back-end system 720 and/or by the kiosk system 712 detects the presence of the customer…In other examples, the location/positioning data collected by the user’s mobile device 711 may be used to determine when the customer has arrived at a location 710, & [0092] i.e., As yet another example, certain digital kiosks 712 may include mobile beacons 220 and thus may be capable of transmitting data back to the back-end system 720 indicated which mobile devices 711 were detected near the kiosk system 712 (i.e., “determine location”) at which times, [0117], & [0119]) and a day of a week (see Para’s [0120] i.e., different days of the week are determined for operation of location 710 & [0135] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times).  

see Para [0047]), a user associated with the first computing device, (see Para’s [0113] & [0117] i.e., determine device identifiers…For example, the data detected by a mobile beacon 220 of a kiosk system 712 may include identities of the mobile devices 711 that were near the kiosk system 712 at particular times & [0124] i.e., In step 1001, the back-end system 720 may identify that a particular user and/or a particular mobile device 711 was physically present at a location 710…For instance, step 1001 may include detecting the presence of a nearby mobile device 711 by a mobile beacon 220 in a kiosk system 712, [0129], & [0135])

transmit, to one or more computing systems (see Fig. 4 i.e., Data Stores 411-415, Fig. 5 i.e., Data Store Servers 104 & Fig. 7 i.e., User Data 732), a request for user data associated with the identified user; (see Fig. 4 i.e., Data Stores 411-415 & Fig. 7 i.e., User Data 732 & Para’s [0058] i.e., In electronic data transfer systems 100 used to support location-based transaction systems with client terminals, kiosks, and mobile devices, separate data stores may be implemented in data stores server(s) 104 to store transaction data, user data, location data, device interaction data, etc., [0059-0062] i.e., A user profile data store 411 may include information relating to the end users within the electronic data transfer network 100. This information may include…user preferences, and information relating to any previous user interactions within the electronic transfer network 100 (e.g., requested data, provided data, system usage data/statistics, associated users, etc.)…An account data store 412 may generate and store account data for different users, [0065-0066] i.e., query various data stores and servers 104 to retrieve user information, [0094] i.e., data retrieved from the data stores 731-733, & [0114-0115] i.e., Thus, the data received in step 903 may correspond to the transaction data received from the client computers 713, for example, user identifiers, account identifiers, transaction identifiers, transaction types, and any other transaction details & [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200). 

receive, from the one or more computing systems, user response data, (see Para’s [0065-0066] i.e., query various data stores and servers 104 to retrieve user information (i.e., “user response data”), [0122] i.e., back-end system 720 to determine customer traffic patterns at the location 710, [0094] i.e., data retrieved from the data stores 731-733, [0124-0125] i.e., For example, user data may be retrieved from the user data store 732 (i.e., “user response data”) including the device identifiers/addresses associated with the user, the user’s transaction history, and the users role and/or authorization level within the transaction system 200 & [0136]).

analyze (see Para [0114-0115] i.e., back-end system 720 analyzes location data and user response data & [0129-0130] i.e., In step 1104, the data received in steps 1101-1103 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), using machine learning (see Fig. 7 i.e., back-end transaction system 720 will use machine learning by using subsystems 721-726 of Fig. 7, 720, which are used for analyzing the data & Para’s [0087] & [0093-0097]), the user response data (see Para [0094] i.e.., data retrieved from the data stores 731-733 (i.e., includes “user response data”) will be analyzed by the back-end system 720, [0124] i.e., When only a mobile device identifier (e.g., mobile number) is identified/detected in step 1001, the back-end system 720 may use a data store (e.g., user data store 732) to determine the user based on the mobile device identifier,  [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including the device identifier/addresses associated with the user (e.g., email address, IP addresses, mobile numbers, etc.), the user’s transaction history, and the users role and/or authorization level within the transaction system 200. Location data may be retrieved (e.g., from kiosk data store 731) including data identifying the particular hardware and software system/features operating at kiosk system 712 and/or the client computer 713 & [0129-0130] i.e., In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710), the location data (see Para’s [0093-0097], [0124], & [0129-0130] i.e., back-end system 720 analyzes the user response data and location data…In step 1104, the data received in steps 1101-1003 may be analyzed and correlated by user, device, time, and/or location, and other relevant factors, and may be aggregated into groups of data associated with a particular location 710) and the day of the week (see Para’s [0120] & [0135]) to generate a user prediction, (see Para’s [0035], [0065] i.e., For example, the data customization system 502 may query various data stores and servers 104 to retrieve user information, such as user preferences (i.e., “user prediction”) and characteristics (e.g., from a user profile data store 411), location/geographic information associated with users and/or client devices 106, user access restrictions to data resources (e.g., from an access credential data store 413), previous user activity within the network 100, and the like. Based on the retrieved information from data stores 104 and other data sources, the data customization system 502 may modify content resources for individual users and/or individual client devices 106, [0068], & [0135-0136] i.e., In this example, as in every other example in which customized content is provided to a particular kiosk system 712, the determination of the customized content (i.e., includes a “user prediction”) may be based only on current data (e.g., for real-time customized content) or may be based on historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times & [0122] i.e., determine customer traffic patterns at the location 710 at different times) including a customized authentication requirement (see Para’s [0125] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001. For example, user data may be retrieved from the user data store 732 including…the user’s authorization level (i.e., “customized authentication requirement”) & [0136] i.e., In this example, the user’s transaction type may be determined based on information received by the user staging the transaction or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transactions/patterns) and customized selectable options (see Fig. 12C & Para’s [0088] i.e., Thus, different types and configurations of client computers 713 may allow users to perform various different transactions (i.e., “customized selectable options”) within the system 700, such as initiating communication sessions or client computing sessions, performing secure data transfers, initiating eCommerce purchases or other financial transactions (i.e., “customized selectable options”), etc., [0101] i.e., bill payment transactions, [0111] i.e., For example, certain mobile applications may allow users to search for the specific physical locations 710 having a client computer 713 and/or kiosk system 712 that will enable users to perform transactions…In some embodiments, mobile applications also may allow users to stage new transactions via their mobile devices 711, [0113-0114] i.e., As discussed above, client computers 713 may be used to perform secure transactions and to provide other transaction/services to users, including but not limited to communication sessions, ecommerce or financial transactions (e.g., online purchases, money transfers, eBanking transactions, etc.) (i.e., may include “customized selectable options” for the transaction) and the like, [0129-0131], & [0135] i.e., Additionally, the different languages that are used to display the message may be based on the data received from the remote devices 711-713 in steps 1101-1103…Further, in some cases, language data may be determined based on transaction data received from the client computer 713 at the location..the determination of the customized content may be based only on current data or historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “customized selectable options”) of the customers that visit the location 710 at certain times).

generate, based on the user prediction (see Para’s [0035], [0065] , [0068], & [0135-0136] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times), a customized user experience output for the user; (see Fig. 11 i.e., step 1105 & Para’s [0065], [0068], [0087] i.e., Additionally, transaction system 700 and similar systems may be used to generate and transmit customized content (i.e., “customized user experience output”) to mobile computing devices 710, and/or to digital kiosk systems 712, [0128] i.e., determining customized content to a digital kiosk system 712 based on data received from client devices relating to a transaction system 700 and/or particular location 710, [0131-0132] i.e.,  In step 1105, the back-end system 720 may determine customized content (i.e., “customized user experience output”) for the digital kiosk system 712 at the particular location 710, [0133] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712 & [0135-0136] i.e., determination of the customized content may be based on historic data).
and display, to the user, the customized user experience output, (see Fig. 11 i.e., step 1106 & Para’s [0128] i.e., determining and transmitting customized content for a particular kiosk system 712 for display [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710. In some cases, the back-end system 720 may receive and analyze the data from the various data sources quickly, in which case the determined customized content may be transmitted in real-time to the kiosk system 712 for immediate display, [0133-0136] i.e., In Fig. 12A, an informational message is displayed to customers via the kiosk system 712). 

While Snider discloses the user is able to make a transaction at the kiosk based on the generated user prediction (Snider, see Fig. 7 & Fig.’s 12A-12C & Para’s [0111] i.e., kiosk system 712 that will enable users to perform transactions, [0113] i.e., specific user used the kiosk system 712 to stage a new transaction, [0117] i.e., user stages a transaction using a kiosk system 712, [0119], & [0130-0136] i.e., In this example, the user’s transaction type may be determined based on the user’s history of transactions/patterns), Snider does not explicitly disclose customized selectable options for the user for the transaction. However the claim feature would be rendered obvious in view of Laracey US (2012/0160912). 

see Fig. 1 i.e., ATM 108 & Para’s [0012-0018] i.e., authenticated customer perform transaction at ATM, [0021] i.e., For example, the transaction management system 130, interacting with either the mobile device 102 or the ATM device 108 (or a combination thereof), may cause a display to be presented to the customer presenting the customer with transaction options (i.e., “customized selectable options”) available (such as, withdraw funds, make a balance inquiry, make a funds transfer, transfer funds to another account holder, etc.). The display may be displayed on either the ATM device 108 or the mobile device 102. The customer then follows the prompts and completes the desired transaction, [0043] i.e., transaction options presented to the customer . For example, the user interface (which may provide options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed, [0051] i.e., transaction options such as “get balance”, “make withdrawal”, “make transfer”, etc) may be displayed). 

(Laracey suggests the use of a mobile device when performing the transaction allows greater flexibility and control of the transaction, and users enjoy a number of advantages, including, for example, the ability to access a wide variety of accounts, and the ability to apply preferences and other transaction rules (see Para’s [0004] & [0015])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transaction performed by the user at the kiosk according to the user prediction as 

Regarding Claim 16, Snider discloses the one or more non-transitory computer-readable media of claim 15, wherein displaying the customized user experience output includes transmitting to a second computing device (see Fig. 7 i.e., Digital Kiosk System 712) at the location (see Fig. 7 i.e., Location 710) of the first computing device (see Fig. 7 i.e., Mobile Device 711), the generated customized user experience output (see Fig. 11 i.e., step 1106 & Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710) and displaying the customized user experience output on a display of the second computing device, (see Para’s [0131-0132] i.e., In step 1106, the back-end system 720 may transmit the determined customized content to the kiosk system 712 with instructions to display the customized content at the location 710 & [0133]).

see Fig. 7 i.e., Digital Kiosk System 712 & Para’s [0005], [0089], & [0131-0133]).  

Regarding Claim 18, Snider discloses the one or more non-transitory computer-readable media of claim 15, wherein the first computing device is a mobile device of the user, (see Fig. 7 i.e., Mobile Device 711 & Para [0090]).  
  
Regarding Claim 19, Snider discloses the one or more non-transitory computer-readable media of claim 15, wherein detecting the location of the first computing device further includes: transmitting a request for location data to the first computing device, (see Para’s [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0110] i.e., In other cases, remote devices 711-713 may be configured to transmit data automatically based on the detection of certain conditions, interactions with other devices 711-713, and/or in response to a data request from the back-end 720, [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed  & Para [0136])

and receiving, from the first computing device (see Fig. 7 i.e., mobile device 711), location data capturing using one or more sensors of the first computing device,  (see Para’s [0092] i.e., For example, mobile devices 711 may have positioning systems 210 (e.g., GPS receivers) and thus may be configured to detect and transmit their current location data (e.g., geographic coordinates) to the back-end system 720, [0099] i.e., Moreover, certain of the remote devices 711-713 may include digital positioning systems (e.g., GPS receivers) or other location determination systems to detect and transmit device location data that may be used as described below to correlate devices with transactions, locations, and other devices, etc., [0112] i.e., The data received from mobile devices 711 in step 901 also may include device location…For instance, the location of the mobile device 711 may be detected (i.e., “capturing”) and stored (e.g., using a GPS receiver or other positioning system) in response to a user request, [0126] i.e., the transaction system 200 may request and receive feedback from its users regarding…the particular locations 710 at which those devices are installed & Para [0136]).

Regarding Claim 20, Snider discloses the one or more non-transitory computer-readable media of claim 15, wherein the user prediction further includes: a customized layout of information (see Fig.’s 12A-12D i.e., customized layout of information is displayed to the user & Para’s [0131-0132] i.e., customized content & [0130-0136] i.e., informational message). 

Regarding Claim 21, Snider discloses the one or more non-transitory computer-readable media of claim 15, wherein the customized user experience output (see Para’s [0131-0132]) includes at least one of: a customized user interface (see Fig.’s 12A-12D & Para’s [0092] i.e., the different devices 711-713 at the location 710 also may have different display/output capabilities, and may be configured to support different interfaces and different user functionalities, [0096] i.e., generate custom feedback user interfaces, [0126-0127], [0131-0132] i.e., Figs. 12A-12D, several examples of customized user interface content are shown on the display screens of digital kiosk system 712 & [0133-0136]), a video stream, and an animation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461